Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.
Claims 1, 2, 4-7, 9-12, 14, and 15 are amended.  No claims are added or cancelled. 

Response to Arguments
Applicant’s amendments filed September 15, 2021, with respect to the claim objection has been fully considered and are persuasive.  The Section claim objection has been withdrawn. 
Applicant’s amendments filed September 15, 2021, with respect to the Section 112 have been fully considered and are persuasive.  The previous Section 112 rejections have been withdrawn. However, it is noted that the amendments to the claims have necessitated a new Section 112 rejection.  That is, the amended claims are not supported by the originally filed specification.  The specification does not support the inclusion of transmitting multijurisdictional arrest and/or conviction data associated with the person/employee to be verified along with a name and a photograph for biometric verification, and the remarks and arguments provided do not provide any direction for alleged support in the specification. 
Applicant’s arguments with respect to the Section 103 rejections of claims 1-15 have been considered but are not persuasive.  Applicant argues that Amis does not teach a variety of features.  For example, Applicant argues that Amis does not teach determining if a name of a person, let alone an employee to be verified. That is incorrect.  Amis teaches that its system can be used to search for employees ([0036], “The remote monitoring center 108 serves as a go-between the user 100 and various service providers and first responders, such as police departments 110, emergency medical service (EMS) providers 112, fire and rescue departments 114, volunteer organizations, volunteers, 

Claim Interpretation
With regards to claims 1, 2, 6, 7, 11, and 12, the claims recite a plurality of elements in relation to a human resources department of an employer, such as database accessibility and device authorizations.  It is unclear if these are attempts to limit the ownership of particular claim elements to a particular company department or accomplish some other goal. As it is improper for a claims to recite a human, for the sake of prosecution, the relationship of those elements to a human resources department will be interpreted as a non-limiting intended use. That is, a system is limited by what a system does, not the job title of a person using it. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 6, and 11 recite a notification server transmitting “an incoming encrypted event, the incoming encrypted event, including a name of an employee to be verified, a photograph of the employee to be verified, and multijurisdictional arrest and/or conviction data associated with the employee to be verified”.  There is no description in the specification of arrest or conviction data being transmitted with the name and photograph of an employee to be verified.  Rather, the specification describes including the multijurisdictional arrest and conviction data as part of a positive verification result.  See, for example, paragraph [0004].  That is, the specification describes arrest data as a system output, not information to be verified. See, for example, paragraphs [0016]-[0021], [0027], [0029], and [0030].  Appropriate correction is required.  
Claims 2-5, 7-10, and 12-15 are rejected for incorporating at least the issues of the claims from which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0046920 to Amis in view of U.S. Patent Application Publication No. 2006/0018520 to Holloran.
With regards to claims 1, 6, and 11, Amis teaches:
private database programmed to be accessible exclusively by a user that is authorized by human resources department of an employer, the private database programmed to store employee information of existing employees of the employer ([0036], “The remote monitoring center 108 serves as a go-between the user 100 and various service providers and first responders, such as police departments 110, emergency medical service (EMS) providers 112, fire and rescue departments 114, volunteer organizations, volunteers, employees, private security providers 116, and 911 emergency centers 118.”; paragraph [0074], “The “Pre-Screen” service allows a user to quickly conduct a background check on an individual via their device 102. The user can enter as much information as known about an individual, such as name, aliases, address, social security number, date of birth, license plate number, etc., and this information is transmitted to the center 108. The center 108 conducts a background check for perpetrator activity and notifies the user if any concerning information is uncovered.”), the employee information including an existing employee name and an existing employee photograph for each of the existing employees (paragraph [0075], “Collection of this information also warns the potential perpetrator that they have been recorded 
a notification server including processing circuitry programmed to transmit an incoming encrypted event, the incoming encrypted event including a name of an employee to be verified, a photograph of the employee to be verified, and …(paragraph [0036], “The remote monitoring center 108 serves as a go-between the user 100 and various service providers and first responders, such as police departments 110, emergency medical service (EMS) providers 112, fire and rescue departments 114, volunteer organizations, volunteers, employees, private security providers 116, and 911 emergency centers 118.”; paragraph [0074], “The “Pre-Screen” service allows a user to quickly conduct a background check on an individual via their device 102. The user can enter as much information as known about an individual, such as name, aliases, address, social security number, date of birth, license plate number, etc., and this information is transmitted to the center 108. The center 108 conducts a background check for perpetrator activity and notifies the user if any concerning information is uncovered.”); and
a verification server coupled to the notification server and including processing circuitry programmed to (paragraph [0139], “FIG. 6 is a system diagram of the security assessment algorithm inputs and outputs. In an embodiment, the Algorithm 601 can reside on a server or computer at the remote monitoring center, or it can be located off-site or on a virtual server. The Algorithm 601 is coupled to various data sources, such as, but not limited to, user personal safety devices, the remote 
receive the incoming encrypted event including the name of the employee to be verified (paragraph [0140], “In another embodiment, the data can be transmitted upon a request signal from the remote monitoring center.”), the photograph of the employee to be verified (paragraph [0076], “Pix Safe” allows the user to take a photograph, video, and/or sound recording of an event, scene, person, license plate, etc. and transmit this data to the center 108 for safekeeping. The center 108 stores the received images, video footage, and sound recordings, which can then be retrieved by law enforcement or others during an investigation into perpetrator activity. This information can also be used by the center and/or other appropriate organizations or individuals to locate a missing person, to provide information that will secure the safety of the user or of others, etc. Specifically, the collection of this information may be used to locate and assist a user in distress, as well as track down and prosecute a perpetrator after an incident occurs.”), and …. from the notification server; 
access the private database based on the incoming encrypted event including the name of the employee to be verified, the photograph of the employee to be verified, and …. received from the notification server (paragraph [0139], “The Algorithm 601 is coupled to various data sources, such as, but not limited to, user personal safety devices, the remote monitoring center's information database, government agency databases, military and intelligence database, third-party home and office security provider systems, and law enforcement database.”; paragraph [0142], “The government agency databases can include FBI, SBI, Bureau of Naturalization and Immigration, Border Patrol, ATF, Department of Homeland Safety, and other federal and state agency databases. The Algorithm 601 can access these databases to receive current information regarding outstanding warrants, criminal activity, missing persons, criminal histories, citizenship information, customs information, etc.”; paragraph [0146], “For example, as described above, a user on a date that 
determine if the name of the employee to be verified, …, matches one of the existing employee names in the private database (paragraph [0074], “The user can enter as much information as known about an individual, such as name, aliases, address, social security number, date of birth, license plate number, etc., and this information is transmitted to the center 108. The center 108 conducts a background check for perpetrator activity and notifies the user if any concerning information is uncovered.”); 
determine by biometric verification if the photograph of the employee to be verified, …., biometrically matches one of the existing employee photographs in the private database (paragraph [0053], “In another embodiment, a blind date or new business acquaintance may be asked to provide biometric information or personal information. Alternatively, a photo or video of an individual, a vehicle, a building, a place, etc. may be taken and sent back to the OC. This would be useful as a deterrent, to help find a missing person, for later identification of parties in a lawsuit or criminal act, and for other purposes.”; paragraph [0076], “Pix Safe” allows the user to take a photograph, video, and/or sound recording of an event, scene, person, license plate, etc. and transmit this data to the center 108 for safekeeping. The center 108 stores the received images, video footage, and sound recordings, which can then be retrieved by law enforcement or others during an investigation into perpetrator activity. This information can also be used by the center and/or other appropriate organizations or individuals to locate a missing person, to provide information that will secure the safety of the user or of others, etc. Specifically, the collection of this information may be used to 
transmit a positive verification encrypted result notification, when the name of the employee to be verified matches the one of the existing employee names and the photograph of the employee to be verified biometrically matches the one of the existing employee photographs (paragraph [0052], “In one embodiment, the information can be encrypted and/or compressed prior to or during transmission”; paragraph [0053], “In another embodiment, a blind date or new business acquaintance may be asked to provide biometric information or personal information.”), …. 
Amis fails to explicitly teach that the incoming encrypted event including a name of an employee to be verified, a photograph of the employee to be verified, and multijurisdictional arrest and/or conviction data associated with the employee to be verified.  However, Holloran teaches that it was well known in the art to conduct employee background investigations including both biometric and name based checks (paragraph [0003], “Only two basic methods of performing criminal background investigations are currently in use: (1) fingerprint-based checks and (2) name-based checks.”; paragraph [0046], “Personal Identity Management services will leverage these and other technologies to provide individuals the ability to monitor and control access to information that personally identifies them, such as financial, employment, educational, criminal history, and other types of records, in order to provide a complete picture of who they are, allowing them to prove through a trusted third party that they are suitable to be a volunteer, a good business partner, a trustworthy employee, etc.”), including self-reported multijurisdictional arrest and/or conviction data (paragraph [0089], “The subject employment screening solution is performed as follows: (1) The Individual applies for a job at the Employer's facility and authorizes the Employer to conduct a criminal history background check, self-reporting any previous criminal convictions. (2) The Employer places order for a criminal history background check through its Professional Background 
This part of Holloran is applicable to the system of Amis as they both share characteristics and capabilities, namely, they are directed to determining security of a person. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of personal identification as disclosed by Amis to include the employee identification as disclosed by Holloran. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Holloran in order to simply and 

With regards to claims 2, 7, and 12, Amis teaches the incoming encrypted event is received from the device of the user that is authorized by the human resources department of the employer via the third party server coupled to the notification server over a communications network, and 
the positive verification encrypted result notification is transmitted to the device … via a third party server coupled to the notification server over the communications network (paragraph [0031], “The personal safety device 102 is configured to transmit an alarm signal to a satellite or global positioning system (GPS) which makes up a communications system 104. … It should be appreciated by one skilled in the art that various types of locating and satellite systems, such as, but not limited to, LORAN-C or GLONASS, may perform the function of providing accurate position coordinates and may be substituted thereof.”; paragraph [0032], “As mentioned above, position information can also be determined by using cellular triangulation using cellular towers or other mobile devices in the vicinity of the user.”; paragraph [0033], “In another embodiment, the personal safety device 102 does not employ GPS for communications with a remote monitoring center 108, but rather utilizes Earth-based telecommunications towers, such as communication tower 106, which are part of the current wireless communications and cellular grids.”).
While Amis teaches using both a personally identifying code and a biometric identifier to identify an employee, Amis fails to explicitly teach that the customer device is of an employer. However, Holloran teaches that it was well known in the art for an employer conduct employee background investigations including both biometric and name based checks (paragraph [0003], “Only two basic methods of performing criminal background investigations are currently in use: (1) fingerprint-based checks and (2) name-based checks.”; paragraph [0046], “Personal Identity 
This part of Holloran is applicable to the system of Amis as they both share characteristics and capabilities, namely, they are directed to determining security of a person. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of personal identification as disclosed by Amis to include the employee identification as disclosed by Holloran. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Holloran in order to simply and memorably identify issues with current and prospective employees (see paragraph [0046] of by Holloran).

With regards to claims 3, 8, and 13, Amis teaches the third party server includes one of an email server, a short message service (SMS) server, a multimedia messaging service (MMS) server, a WhatsApp Messenger server, and a third party messaging platform (paragraph [0070], “‘Virtual Guard’ is an advice service where the user can call in, send a text message, email, or otherwise 

With regards to claims 4, 9, and 14, Amis teaches the biometric verification is based on software and/or hardware running on the verification server including one of automated fingerprint identification system (AFIS) software and/or hardware, automated biometrics identification system (ABIS) software and/or hardware, Cognitec facial recognition software and/or hardware, FaceVACS facial recognition software and/or hardware, IRIS ID identity authentication software and/or hardware, UIDAI face authentication application programming interface (API) software and/or hardware, and PalmSecure biometric authentication software and/or hardware (paragraph [0053], “In another embodiment, the personal safety device 102 can include a biometric identification device that can be used to authenticate its user. In one embodiment, the biometric identification device can be integrated into the panic button 204 or voice recognition system. Such biometric sensing devices can include, but are not limited to, finger print detection, voice recognition, retinal scanning (e.g., via the camera lens), blood or saliva analysis, facial feature analysis, vein analysis, and other suitable automated methods of recognizing a person.”).

With regards to claims 5, 10, and 15, Amis teaches the processing circuitry of the verification server is programmed to perform the name based checks before biometric verification (paragraphs [0074]-[0076]), it is nevertheless obvious to perform biometric verification before the name matching. See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); and MPEP § 2144.04(IV)(C).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2004/0213437 to Howard et al. discusses a background investigation management system for performing biometric or name checks in any order. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Schneider whose telephone number is (571)270-7120.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571)272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/J.D.S./
Examiner, Art Unit 3629                                                                                                                                                                                                    


/SANGEETA BAHL/Primary Examiner, Art Unit 3629